TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2016



                                      NO. 03-95-00509-CV


                                    David Vasquez, Appellant

                                                 v.

   Alonso Camara d/b/a Alonso Camara Insurance Agency, Progressive County Mutual
             Insurance Company, and Bank One, Texas, N.A., Appellees




     APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 5, 1995. Having reviewed

the record, the Court holds that David Vasquez has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.